AMENDMENT SEVEN TO AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT




This Amendment Seven to Amended and Restated Revolving Credit and Term Loan
Agreement (“Amendment”) is dated as of October 14, 2016 (“Effective Date”) by
and between ADDVANTAGE TECHNOLOGIES GROUP, INC., an Oklahoma corporation
(“Borrower”) and BOKF, NA dba Bank of Oklahoma, formerly known as Bank of
Oklahoma, N.A. (“Lender”).


RECITALS


A. Reference is made to the Amended and Restated Revolving Credit and Term Loan
Agreement dated as of November 30, 2010 (as amended, the “Loan Agreement”), by
and between Borrower and Lender, under which currently exists a $7,000,000
revolving line (“Line Facility”), a $2,760,000 term loan facility (“$2,760,000
Term Facility”), and a $5,000,000 term loan facility (“$5,000,000 Term
Facility”) (separately and collectively, the “Loan”),  and pursuant to which
other loan documents were executed and delivered to Lender, including without
limitation the following (together with the Loan Agreement, separately and
collectively, the “Loan Documents”):  (i) $7,000,000 Promissory Note (“Line
Note”) dated November 27, 2015 payable by Borrower to Lender and maturing March
31, 2017; (ii) $2,760,000 Promissory Note (“$2,760,000 Term Note”) dated
November 20, 2006 payable by Borrower to Lender,  maturing November 30, 2021;
(iii) $5,000,000 Promissory Note (“$5,000,000 Term Note”) dated March 4, 2014
payable by Borrower to Lender,  maturing March 4, 2019; (iv) Security Agreements
from the Borrower and each of the Guarantors; (v) Guaranty Agreements from each
of the Guarantors; (vi) Subordination Agreements; and (vii) other instruments,
documents and agreements executed or delivered to Lender in connection with the
Loan Agreement.


B. Borrower has requested Lender to extend Borrower a new term loan (“$4,000,000
Term Facility”) in the amount of $4,000,000 for ADDVANTAGE TRITON, LLC, an
Oklahoma limited liability company (“ADDvantage Triton”) a Subsidiary of
Borrower, to acquire the net assets of Triton Miami Inc.; and Lender has agreed
to such request, subject to the terms and conditions set forth in this
Amendment.


AGREEMENT


For valuable consideration received, Borrower and Lender agree to the following:


1. Definitions.  Capitalized terms used in this Amendment (including capitalized
terms used in the Recitals) that are not otherwise defined herein have the
respective meanings ascribed to them in the Loan Agreement.  The following
definitions are hereby incorporated into the Loan Agreement.


“Acquisition Completion Certificate” means a Certification from the Borrower
certifying the completion of the Triton Asset Purchase, in form and content
satisfactory to Lender.



--------------------------------------------------------------------------------

“ADDvantage Triton Documents” means (i) a copy of all charter documents
(articles, bylaws and related documents); (ii) certificate of good standing from
the State in which ADDvantage Triton was formed and any other States in which
Triton does business; (iii) a Secretary Certification evidencing, inter alia,
authorization for Triton to execute and perform under the Restated Guaranty
Agreement (Subsidiaries) and the Restated Security Agreement (Subsidiaries), in
form and content satisfactory to Lender; and (iv) a UCC Search issued by the
applicable governmental authority evidencing that the assets of Triton are free
and clear of any Liens or encumbrances.


“Amendment to Mortgage” means an Amendment Two to Mortgage executed by Borrower,
in form and content satisfactory to Lender, accompanied by all Title Assurances.


“Certificates of Good Standing” means Certificates of Good Standing for each of
the Borrower and the Guarantors.


“Guaranty Joinder Agreement” means the Guaranty Joinder Agreement, the form of
which is attached to the Restated Guaranty Agreement (Subsidiaries).


“Mortgaged Property” means the property subject to the Mortgage.


“Restated Borrowing Base Certificate” means a Restated Borrowing Base
Certificate in form and content satisfactory to Lender.


“Restated Guaranty Agreement (Subsidiaries)” means the Restated Guaranty
Agreement (Subsidiaries) dated March 4, 2014 executed by each of the Guarantors.


“Restated Security Agreement (Subsidiaries)” means the Restated Security
Agreement (Subsidiaries) dated February 28, 2014, by each of the Guarantors.


“Security Agreement Joinder Agreement” means the Security Agreement Joinder
Agreement, the form of which is attached to the Restated Security Agreement
(Subsidiaries).


“Title Assurances” means any updated title requirements required to Lender
relating to the Mortgaged Property.


“Triton” means TRITON MIAMI, INC., a Florida corporation.


“Triton Asset Purchase” means the completion of the purchase by ADDvantage
Triton of the net assets of Triton in accordance with the Triton Asset Purchase
Documents.


“Triton Asset Purchase Documents” means all instruments, documents and
agreements relating to the Triton Asset Purchase, including without limitation
the Asset Purchase Agreement between ADDvantage Triton, as Buyer, and Triton, as
Seller.


2

--------------------------------------------------------------------------------



2. Amendments to Loan Agreement.


2.1.
“Loan” now means the loans under the $7,000,000 Line Facility, the $2,760,000
Term Facility, the $5,000,000 Term Facility and the $4,000,000 Term Facility.



2.2.
“Notes” means the Line Note, the $2,760,000 Term Note, the $5,000,000 Term Note
and the $4,000,000 Term Note, together with extensions, renewals, modifications,
restructures and/or consolidations thereof from time to time.



2.3.
Borrowing Base.  Section 1.5 is amended to read as follows:



“Borrowing Base” means, at any date of determination thereof, the sum of (A)
eighty percent (80%) of Qualified Receivables at such date, plus (B) without
duplication, ninety percent (90%) of Sprint Insured Qualified Receivables, plus
(C) fifty percent (50%) of Qualified Inventory, with such value to be the lesser
of (i) the direct cost of acquiring the Qualified Inventory and (ii) the
appraised value, on a wholesale value basis (as established by an appraiser
acceptable to Lender) of the Qualified Inventory consistent with the most recent
appraisal of Qualified Inventory received and accepted by, or performed by,
Lender, less (a) the outstanding principal balance of the $2,760,000 Term Note,
(b) the outstanding principal balance of the $4,000,000 Term Note (Triton Asset
Purchase); (c) the outstanding principal balance of the $5,000,000 Term Note
(Nave Communications Acquisition); and (d) the Exposure (as defined in the
Credit Support Annex Paragraph 12 of the ISDA), to the extent that it exceeds
$900,000. The Borrowing Base shall be primarily based upon the information
provided by Borrower to Lender under the Borrowing Base Certificate; provided,
that Lender reserves the right to adjust the Borrowing Base at any time based
upon the results of any field audits performed from time to time by Lender or,
at Lender’s discretion, any party (e.g., a third party inspector) on behalf of
Lender. Any advance request based upon Sprint Insured Qualified Receivables
shall be accompanied by written evidence to the Sprint A/R Insurance in form and
content satisfactory to Lender in its sole discretion.


2.4.
Borrowing Base Certificate.  The form of the Borrowing Base Certificate shall
now be evidenced by a Restated Borrowing Base Certificate, in form and content
satisfactory to Lender.



2.5.
Section 1.37 (Leverage Ratio) is amended to read as follows:



“Section 1.37 “Leverage Ratio” means as of the Determination Date for any
Reporting Period, the ratio of (i) Funded Debt to (ii) EBITDA.”


2.6.
Section 7.16 is mended to read as follows:



“7.16. Acquisitions and Asset Investments.  Without the prior written consent of
Lender in each instance, expend funds during any given Reporting Period for the
purpose of acquiring all or substantially all of the assets, stock or other
ownership interests of a Person and/or investing in non-current assets
(including without
3

--------------------------------------------------------------------------------

limitation fixed assets and capitalized value of leased equipment and leased
real property. In any instance, any acquisition or asset investment shall not
occur if any Initial Default or Matured Default has occurred and is continuing
or will result therefrom.”


2.7.
Section 8.1 (Leverage Ratio) is hereby amended to evidence that the ratio  “2.00
to 1.00” shall now mean and read “2.50 to 1.00”.



2.8.
A new Section 2.9 is added as follows:



“2.9. Triton Acquisition Loan.  Provided no Event of Default exists, Lender
agrees to loan to Borrower the sum of $4,000,000 for the purpose of enabling
ADDvantage Triton, LLC to accomplish the Triton Asset Purchase in accordance
with the Triton Asset Purchase Documents and subject to all conditions required
in connection therewith, including without limitation the execution and delivery
by ADDvantage Triton of the ADDvantage Triton Company Documents, and the
delivery by Borrower of the $4,000,000 Term Note and Amendment to Mortgage.




3. Conditions.  The effectiveness of this Amendment is subject to satisfaction
of the following.


3.1.
Loan Documents.  The following loan documents and other instruments, documents
and agreement shall be duly executed and/or delivered to Lender,  each in form
and substance satisfactory to the Lender:



3.1.1.
This Amendment executed by Borrower and all Ratifications attached hereto;



3.1.2.
The $4,000,000 Term Note executed by Borrower;



3.1.3.
The  Amendment to Mortgage executed by Borrower, accompanied by the Title
Assurances;



3.1.4.
The Acquisition Completion Certificate;



3.1.5.
The ADDvantage Triton Company Documents;



3.1.6.
Copies of the Triton Asset Purchase Documents;



3.1.7.
The Guarantor Joinder Agreement executed by ADDvantage Triton;



3.1.8.
The Security Agreement Joinder Agreement executed by ADDvantage Triton;



4

--------------------------------------------------------------------------------

3.1.9.
Certificates of Good Standing;



3.1.10.
UCC Searches as to the Borrower and Guarantors;



3.1.11.
Lender shall have received an updated appraisal as to the Mortgaged Property,
which must evidence a Lender approved appraisal amount satisfactory to Lender;



3.1.12.
Borrower shall pay all costs, expenses and fees (including Lender legal counsel
fees, appraisal costs and Title Assurances costs) incurred by Lender in
connection herewith); and



3.1.13.
Any other instruments, documents or agreements reasonably requested by Lender in
connection herewith.



3.2.
No Default.  No Event of Default shall have occurred and be continuing under the
Loan Agreement or any other Loan Documents or will result from the execution of
or performance under this Amendment or the documents executed pursuant hereto.



3.3.
Legal Matters.  All legal matters required by Lender and Lender’s legal counsel
to be satisfied by the Borrower and any other Loan Party and the transactions
contemplated hereby shall have been satisfied satisfactory to the Lender and its
legal counsel.



3.4.
Ratification of Borrower.  Borrower  hereby (i) ratifies, affirms and restates
its obligations under, and acknowledges, renews and extends its continued
liability under, the Loan Agreement (as amended hereby) and all other Loan
Documents to which it is a party, (ii) agrees that the Loan Agreement (as
amended hereby) and all other Loan Documents to which it is a party remain in
full force and effect, and (iii) represents that each representation and
warranty set forth in the Loan Agreement (as amended hereby) and other Loan
Documents to which it is a party remains true, correct and accurate as of the
Effective Date, and are hereby restated.  Borrower further agrees and represents
to Lender that the facts set forth in the Recitals are true and correct.



3.5.
Ratification of Guarantor.  Each Guarantor, by execution of the ratification
following the signature page hereof, hereby (i) agrees to this Amendment, (ii)
ratifies,  affirms and restates its obligations under, and acknowledges, renews
and extends its continued liability under, its Guaranty as to all Obligations of
the Borrower, including without limitation the $4,000,000 Term Note, (iii)
confirms that, after giving effect to the amendments provided for herein, its
Guaranty remains in full force and effect, (iv) represents that each
representation and warranty set forth in its Guaranty remains true, correct and
accurate as of the Effective Date, and are hereby restated, and (v) acknowledges
and agrees that nothing in this Amendment shall affect or impair any rights,
remedies or powers which Lender may have under any of the Loan Documents,
including without limitation the Guaranty.



5

--------------------------------------------------------------------------------

3.6.
Ratification of Collateral Documents.  Each of the Borrower and other Loan
Parties to any instruments, documents, agreements, assignments, security
agreements or similar security instruments (separately and collectively, the
“Collateral Documents”) executed under and pursuant to the Loan Agreement to
secure payment of the Obligations of Borrower to Lender, by execution of the
ratification following the signature page hereof, hereby (i) agrees to this
Amendment, (ii) ratifies, affirms and restates each Collateral Document to which
it is a party and agrees that the Collateral Documents are, and shall remain at
all times during the term of the Loan, first and valid liens and security
interests, (iii) confirms that, after giving effect to the amendments provided
for herein, the Collateral Documents remain in full force and effect,  (iv)
represents that each representation and warranty set forth in the Collateral
Documents remains true and correct as of the Effective Date, and are hereby
restated as of the Effective Date, and (v) ratifies and confirms that all
Exhibits and Schedules attached to the Loan Agreement and other Loan Documents
remain true, correct and accurate as of the Effective Date, and are hereby
restated.



4.
REPRESENTATIONS AND WARRANTIES.



4.1.
Additional Representations and Warranties.  The Borrower further represents and
warrants to the Lender that:



4.1.1.
Each Borrower, and each other Loan Party to any Loan Document  has the requisite
power and authority and has been duly authorized to execute, deliver and perform
its obligations under this Amendment, the Loan Agreement (as amended by this
Amendment), and the other Loan Documents set forth under Section 3.1 (separately
and collectively, the “Amendment Documents”).



4.1.2.
The Amendment Documents are valid and legally binding obligations of each
respective Loan Party, enforceable in accordance with their respective terms,
except as limited by applicable bankruptcy, insolvency or other laws affecting
the enforcement of creditors’ rights generally.



4.1.3.
The execution, delivery and performance of the Amendment Documents by the Loan
Parties do not and will not (a) conflict with, result in a breach of the terms,
conditions or provisions of, constitute a default under, or result in any
violation of the organizational and operating agreements and documents of
Borrower or any Loan Party, or any agreement, instrument, undertaking, judgment,
decree, order, writ, injunction, statute, law, rule or regulation to which
Borrower or any Loan Party is subject or by which the assets and property of the
Borrower or any Loan Party is bound or affected, (b) result in the creation or
imposition of any lien on any assets or property now or hereafter owned by the
Borrower or any Loan Party pursuant to the provisions of any mortgage,
indenture, security agreement, contract, undertaking or other agreement to which
Borrower or any Loan Party is a party, other than liens in favor of the Lender,
(c) require any authorization, consent, license, approval or authorization of,
or other action by, notice or declaration to, registration with, any
governmental agency or authority or, to the extent any such consent or other
action may be required, it has



6

--------------------------------------------------------------------------------

been validly procured or duly taken, or (d) result in the occurrence of an event
materially adversely affecting the validity or enforceability of any rights or
remedies of the Lender or the Borrower’s or any Loan Party’s ability to perform
its obligations under the Loan Agreement and related Loan Documents.




5. MISCELLANEOUS.


5.1.
Effect of Amendment.  The terms of this Amendment shall be incorporated into and
form a part of the Loan Agreement. Except as amended, modified and supplemented
by this Amendment, the Loan Agreement shall continue in full force and effect in
accordance with its stated terms, all of which are hereby reaffirmed, confirmed
and restated in every respect as of the date hereof. In the event of any
irreconcilable inconsistency between the terms of this Amendment and the terms
of the Loan Agreement, the terms of this Amendment shall control and govern, and
the agreements shall be interpreted so as to carry out and give full effect to
the intent of this Amendment. All references to the Loan Agreement appearing in
any of the Loan Documents shall hereafter be deemed references to the Loan
Agreement as amended, modified and supplemented by this Amendment.  This
Amendment supersedes any prior or contemporaneous discussions, representations
or agreements, oral or written, concerning the subject matter of this Amendment.



5.2.
Descriptive Headings.  The descriptive headings of the several paragraphs of
this Amendment are inserted for convenience only and shall not be used in the
construction of the content of this Amendment.



5.3.
Governing Law.  This Amendment, the Loan Agreement, and all other Loan Documents
and all matters relating hereto or thereto or arising therefrom (whether
sounding in contract law, tort law or otherwise), shall be governed by, and
shall be construed and enforced in accordance with, the laws of the State of
Oklahoma, without regard to conflicts of laws principles.  Borrower hereby
consents to the jurisdiction of any state or federal court located within the
County of Tulsa, State of Oklahoma and irrevocably agrees that, subject to
Lender’s election, all actions or proceedings arising out of or relating to the
foregoing described documents and matters shall be litigated in such courts. 
Borrower expressly submits and consents to the jurisdiction of the aforesaid
courts and waives any defense of forum non conveniens.  Borrower hereby waives
personal service of any and all process and agrees that all such service of
process may be made upon Borrower by certified or registered mail, return
receipt requested, addressed to Borrower at the address set forth in the Loan
Agreement and service so made shall be complete ten (10) days after the same has
been posted.



5.4.
Reimbursement of Expenses.  Borrower agrees to pay the reasonable costs,
expenses and fees, including without limitation reasonable legal fees and
out-of-pocket expenses of Riggs, Abney, Neal, Turpen, Orbison & Lewis, legal
counsel to the Lender, incurred by Lender in connection herewith.



7

--------------------------------------------------------------------------------

5.5.
Release of Lender.  In consideration of the amendments contained herein, the
Loan Parties hereby waive and release the Lender (and its employees, loan
participants, agents attorneys, officers, directors, partners, successors and
assigns) from any and all claims, damages, expenses, liabilities, disputes,
defenses and setoffs of any and every character, known or unknown, with respect
to the Loan Agreement and the other Loan Documents and the transactions
contemplated thereby accruing or arising on or before the date hereof.  Each
Loan Party acknowledges that it has consulted by legal counsel of its choice and
that each Loan Party has voluntarily and without coercion or duress of any kind
entered into this Amendment.



5.6.
No Waiver.  Borrower expressly acknowledges and agrees that the execution of
this Amendment shall not constitute a waiver, and shall not preclude the
exercise, of any right, power or remedy granted to Lender in any Loan Document,
or as provided by applicable law.  No previous amendment, modification,
extension or compromise entered into with respect to any obligations of Borrower
to Lender shall constitute a course of dealing or be inferred or construed as
constituting an expressed or implied understanding to enter into any future
modification, extension, waiver or compromise.  No delay on the part of Lender
in exercising any right, power, or remedy shall operate as a waiver thereof, or
otherwise prejudice Lender’s rights, powers, or remedies.



5.7.
Entire Agreement.  This Amendment reflects the entire understanding of the
Borrower and other Loan Parties as to the matters set forth herein.



5.8.
Counterparts.  This Amendment may be executed in any number of counterparts, all
of which taken together shall constitute one agreement, and any of the parties
hereto may execute this Amendment by signing any such counterpart.



5.9.
USA Patriot Act Notification.  The Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act of 2001, 31 U.S.C. Section
5318, it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow the Lender to identify the Borrower in
accordance therewith.

5.10.
Late Fees.  To the extent any payment due under any Loan Document is not paid
within 10 calendar days of the due date therefore, and, to the extent that the
following described fee is deemed to constitute interest, subject to any usury
savings clause in the Loan Documents and to the extent permitted by law, in
addition to any interest or other fees and charges due under the applicable Loan
Document, Borrower shall pay Lender a late fee equal to 5% of the amount of the
payment that was required to have been made.  Borrower agrees that the charges
set forth herein are reasonable compensation to Lender for the acceptance and
handling of such late payments.



5.11.
Waiver of Jury Trial.  Each of Borrower and Lender hereby irrevocably waives any
and all right to trial by jury in any legal actions or proceeding arising out of
or relating to the Loan Documents or the transactions contemplated thereby and
agrees that any



8

--------------------------------------------------------------------------------

 
such action or proceeding shall be tried before a court and not before a jury. 
Each of Borrower and Lender acknowledges that this waiver is a material
inducement to enter into a business relationship, and that each has relied on
the waiver in entering into this Amendment and the other Loan Documents, and
that each will continue to rely on this waiver in their related future
dealings.  Each of Borrower and Lender warrants and represents that each has had
the opportunity of reviewing this jury waiver with legal counsel, and that each
knowingly and voluntarily waives its jury trial rights.

 
5.12.
Flood Insurance.  Borrower must provide evidence that flood insurance is not
required of Lender; provided, that if the Mortgaged Property is located in a
special flood hazard area, a notification thereof shall be provided to and
acknowledged by the mortgagor, and adequate proof of flood insurance (either a
declaration page or an application for flood insurance accompanied by proof of
payment) must be delivered to Lender, equal to the lesser of (i) the outstanding
principal balance of the Loan, (ii) the maximum amount available under the NFIP
for the particular type of improvement, or (iii) the full insurable value of the
improvement.



 (Signature page follows)


9

--------------------------------------------------------------------------------





“Borrower”


ADDVANTAGE TECHNOLOGIES GROUP, INC.,
an Oklahoma corporation




By   /s/ Scott A. Francis 
Scott A. Francis, Vice President, Chief Financial Officer and Chief Accounting
Officer








“Lender”


BOKF, NA dba Bank of Oklahoma




By   /s/ Timberly Harding 
Timberly Harding,
Vice President


































[Signature page to Amendment Seven to Revolving Credit and Term Loan Agreement]
10

--------------------------------------------------------------------------------









RATIFICATION OF GUARANTY




As inducement for the Lender to enter into the Amendment Seven to Amended and
Restated Revolving Credit and Term Loan Agreement (“Amendment”) dated effective
October 14, 2016, to which this Ratification is affixed, the undersigned
Guarantors each hereby agrees to the Amendment, including Section 3.5 thereof.
This Ratification may be executed in multiple counterparts.




ADDVANTAGE TECHNOLOGIES GROUP OF MISSOURI, INC.,
a Missouri corporation




By   /s/ Scott A. Francis 
Scott A. Francis, Secretary/Treasurer




ADDVANTAGE TECHNOLOGIES GROUP OF NEBRASKA, INC.,
a Nebraska corporation




By   /s/ Scott A. Francis 
Scott A. Francis, Secretary/Treasurer




ADDVANTAGE TECHNOLOGIES GROUP OF TEXAS, INC.,
a Texas corporation




By   /s/ Scott A. Francis 
Scott A. Francis, Secretary/Treasurer




NCS INDUSTRIES, INC.,
a Pennsylvania corporation




By   /s/ Scott A. Francis 
Scott A. Francis, Secretary/Treasurer


11

--------------------------------------------------------------------------------



TULSAT, LLC, an Oklahoma limited liability company, by conversion of Tulsat
Corporation




By   /s/ Scott A. Francis 
Scott A. Francis, Secretary/Treasurer




TULSAT-ATLANTA, L.L.C.,
an Oklahoma limited liability company




By ADDvantage Technologies Group, Inc.,
an Oklahoma corporation,
Its sole member and manager




By /s/ Scott A. Francis 
Scott A. Francis, Vice President, Chief Financial Officer and Chief Accounting
Officer




NAVE COMMUNICATIONS COMPANY,
a Maryland company




By   /s/ Scott A. Francis 
Scott A. Francis, CFO/Secretary/Treasurer




ADDVANTAGE ACQUISITION CORPORATION,
an Oklahoma corporation




By   /s/ Scott A. Francis 
Scott A. Francis, CFO/Secretary/Treasurer




TULSAT-ARIZONA, LLC, an Oklahoma limited liability company


By   /s/ Scott A. Francis 
Scott A. Francis, Chief Financial Officer,
Treasurer and Secretary
12

--------------------------------------------------------------------------------



RATIFICATION OF COLLATERAL DOCUMENTS




As inducement for the Lender to enter into the Amendment Seven to Amended and
Restated Revolving Credit and Term Loan Agreement (“Amendment”) dated effective
October 14, 2016, to which this Ratification is affixed, the undersigned hereby
agrees to the Amendment, including Section 3.6 thereof.  This Ratification may
be executed in multiple counterparts.




ADDVANTAGE TECHNOLOGIES GROUP, INC.,
an Oklahoma corporation




By   /s/ Scott A. Francis 
Scott A. Francis, Vice President, Chief Financial Officer and Chief Accounting
Officer




ADDVANTAGE TECHNOLOGIES GROUP OF MISSOURI, INC.,
a Missouri corporation




By   /s/ Scott A. Francis 
Scott A. Francis, Secretary/Treasurer




ADDVANTAGE TECHNOLOGIES GROUP OF NEBRASKA, INC.,
a Nebraska corporation




By   /s/ Scott A. Francis 
Scott A. Francis, Secretary/Treasurer




ADDVANTAGE TECHNOLOGIES GROUP OF TEXAS, INC.,
a Texas corporation




By   /s/ Scott A. Francis 
Scott A. Francis, Secretary/Treasurer


13

--------------------------------------------------------------------------------



NCS INDUSTRIES, INC.,
a Pennsylvania corporation




By   /s/ Scott A. Francis 
Scott A. Francis, Secretary/Treasurer




TULSAT, LLC, an Oklahoma limited liability company, by conversion of Tulsat
Corporation




By   /s/ Scott A. Francis 
Scott A. Francis, Secretary/Treasurer




TULSAT-ATLANTA, L.L.C.,
an Oklahoma limited liability company




By ADDvantage Technologies Group, Inc.,
an Oklahoma corporation,
Its sole member and manager




By /s/ Scott A. Francis 
Scott A. Francis, Vice President, Chief Financial Officer and Chief Accounting
Officer


NAVE COMMUNICATIONS COMPANY,
a Maryland company




By   /s/ Scott A. Francis 
Scott A. Francis, CFO/Secretary/Treasurer




14

--------------------------------------------------------------------------------











ADDVANTAGE ACQUISITION CORPORATION,
an Oklahoma corporation




By   /s/ Scott A. Francis 
Scott A. Francis, CFO/Secretary/Treasurer






TULSAT-ARIZONA, LLC, an Oklahoma limited liability company


By   /s/ Scott A. Francis 
Scott A. Francis, Chief Financial Officer,
Treasurer and Secretary
15

--------------------------------------------------------------------------------

 